;   ......:
      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of 1   \   ct.
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                           V.                                         (For Offenses Committed On or After November I, 1987)


                            Mateo N atalio-Jimenez                                    Case Number: 3:19-mj-21098

                                                                                      Frank A Balistrieri
                                                                                      Defendant's Attorney


      REGISTRATION NO. 83656298
      THE DEFENDANT:
       IZI pleaded guilty to count(s) 1 of Complaint
                                                ----------------------------~


       D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                   Na tu re of Offense                                                             Count Number(s)
      8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

       D The defendant has been found not guilty on count(s)
                                                                               --------------------
       0 Count(s)                                                                      dismissed on the motion of the United States.
                         ~----------------~




                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                    ~TIME SERVED                                   D _ _ _ _ _ _ _ _ _ _ days

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesday, March 5, 2019
                                                                                    Date of Imposition of Sentence
                 1 if1,fi'r>IO
                     v/WJULLtt
      Received - - - - - -
                    DUSM
                           ---1
                                                                   FILED
                                                                    MAR 0 5 2019
                                                          CLERK, U.S. DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                       BY                          DEPUTY
      Clerk's Office Copy                                                                                                        3: 19-mj-21098
